DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2021 has been entered.
 Response to Amendment
The Amendment filed on 10/20/2021 has been entered. Claims 1-15 remain pending in the application. 
Claim Objections
Claim 1, line 14-16 objected to because of the following informalities:   
Line 14-16 recites “the first connector portion and the second connector portion continuously engaged in a manner to allow movement in an axial direction relative to each other and rotate in unison within the housing while remaining continuously engaged”. This is grammatically incorrect. Appropriate correction is required. Examiner suggests replacing “the first connector portion and the second connector portion continuously engaged in a manner to allow movement in an axial direction relative to each other and rotate in unison within the housing while remaining continuously engaged” with “the first connector portion and the second connector portion continuously engaged in a manner to allow movement in an axial 
Claim 2, line 1-2; claim 3, line 2, line 3, line 4-5; claim 4, line 2, line 3; claim 6, line 2; claim 7, line 2; claim 11, line 2; claim 12, line 2, line 3; claim 13, line 2, line 3; and claim 15, line 2 objected to because of the following informalities:   
Claim 2, line 1-2; claim 3, line 2, line 3, line 4-5; claim 4, line 2, line 3; claim 6, line 2; claim 7, line 2; claim 11, line 2; claim 12, line 2, line 3; claim 13, line 2, line 3; and claim 15, line 2  recites “and second connector portion”. Examiner suggests replacing “and second connector portion” with “and the second connector portion” since antecedent basis has already been provided for the second connector portion.
Claim 10, line 5-9 objected to because of the following informalities:   
Line 1-2 recites “the first connector portion and the second connector portion continuously engaged in a manner that allows movement in an axial direction relative to each other and rotate in unison relative to a housing of the delivery device while remaining continuously engaged”. This is grammatically incorrect. Appropriate correction is required. Examiner suggests replacing “the first connector portion and the second connector portion continuously engaged in a manner that allows movement in an axial direction relative to each other and rotate in unison relative to a housing of the delivery device while remaining continuously engaged” with “the first connector portion and the second connector portion continuously engaged in a manner that allows movement in an axial direction relative to each other and that allows rotation in unison relative to a housing of the delivery device while remaining continuously engaged”.
Claim 12, line 5 objected to because of the following informalities:   
Line 5 recites “second connector”. There is insufficient antecedent basis for the limitation in this claim. Examiner believes the “second connector” is intended to be “the second connector portion”. Examiner suggests replacing “second connector” with “the second connector portion”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bayer (U.S. Pg publication 20160030678).
In regard to claim 1,
Bayer discloses a delivery device (figure 1, item 10) for delivering a medicament to a patient (paragraph [0166]), comprising: 
[AltContent: textbox (Cartridge volume)][AltContent: arrow][AltContent: textbox (Second open end)][AltContent: ][AltContent: textbox (First end)][AltContent: ]
    PNG
    media_image1.png
    481
    398
    media_image1.png
    Greyscale

a cartridge (figure 1, item 14) disposable within a housing (figure 1, item 12 and 30), the cartridge having a first end (see figure 1 above) sealed by a septum (paragraph [0166]: wherein the cartridge is sealed by a septum in the distal direction 1) and a second open end (see figure 1 above: wherein the opposite end of the cartridge is open and receives piston 16 and rod 90; paragraph [0167]) longitudinally opposed to the first end (see figure 1) and defining a cartridge volume (see figure 1 above) for holding the medicament (paragraph [0166]); 
a stopper (figure 1, item 16) at least partially disposed within the cartridge volume (see figure 1) and displaceable within the cartridge volume to eject the medicament from the cartridge through the septum (paragraph [0167]); 

a connector assembly (figure 1, item 70 and 80) having a first connector portion (figure 1, item 70) connected to the extendable portion (paragraph [0215]: wherein clutch 70 is connected to the piston rod 90) and a second connector portion (figure 1, item 80) connected to the stopper (see figure 2 wherein the drive wheel 80 is connected to the stopper via the piston rod 90), the first connector portion (figure 1, item 70) and the second connector portion (figure 1, item 80) being continuously engaged to each other (Item 80 is threaded to piston 90 as disclosed in paragraph [0172], the piston 90 is splined to the housing 30 as disclosed in paragraph [0213], item 120 is connected to housing 30 as disclosed in paragraph [0180], item 60 is engaged with item 120 as disclosed in paragraph [0181] and item 60 is engaged with item 70 as disclosed in paragraph [0206]. Therefore item 70 is continuously engaged to item 80 through the components of the device. Additionally paragraph [0230] supports that the distal clutch member 70 engages with the drive wheel 80 before the main clutch member 60 disengages from the insert 120 or housing 30 therefore supporting that item 70 is continuously engaged with item 80 i.e. through a direct engagement with item 80 or an indirect engagement via item 60, 120, 30, and 90), the first connector portion and the second connector portion continuously engaged in a manner to allow movement in an axial direction relative to each other (paragraph [0225]: The mutual engagement of the two crown wheel portions 71, 81 is designed such, that at least a further distally directed displacement of the member 70 towards the drive wheel 80 is still possible when the member 
In regard to claim 2,
Bayer discloses the delivery device of claim 1, wherein the first connector portion and second connector portion are axially slideable relative to one another (paragraph [0215]: wherein clutch member 70 is displaceable in the distal direction relative to the wheel 80).
In regard to claim 3,
[AltContent: textbox (At least one locking groove)][AltContent: arrow]
    PNG
    media_image2.png
    354
    502
    media_image2.png
    Greyscale


In regard to claim 4,
[AltContent: textbox (At least one sliding slot)][AltContent: arrow]
    PNG
    media_image3.png
    359
    470
    media_image3.png
    Greyscale

Bayer discloses the delivery device of claim 2, wherein one of the first connector portion and second connector portion has at least one sliding slot (see figure 22 above) formed therein (see figure 22 above: wherein at least one sliding slot is formed in wheel 80) and the other one of the first connector portion and second connector portion has at least one sliding protrusion (figure 22 and 23, item 72) slideably held within the at least one sliding slot (see position of protrusion 72 in figure 23: 
In regard to claim 5,
Bayer discloses the delivery device of claim 4, wherein the at least one sliding protrusion includes a chamfer (see figure 23, item 74).
In regard to claim 6,
Bayer discloses the delivery device of claim 1, wherein the first connector portion and second connector portion are telescopically connected to one another (see positions in figure 22 to figure 23: wherein the first connector portion and second connector portion are telescopically connected to one another; Examiner notes page 7 of Applicant’s specification states that “an assembled state with the first connector portion 700 and the second connector portion 800 telescopically connected to one another, i.e., the first connector portion 700 and the second connector portion 800 are both rotationally locked and axially slideable relative to one another”. Since the first connector portion and the second connector portion of Bayer are both rotationally locked and axially slideable relative to one another they are construed as being telescopically connected to one another).
In regard to claim 7,
Bayer discloses the delivery device of claim 1, wherein the first connector portion and second connector portion are configured to axially displace relative to one another when an axial load is applied to at least one of the driving assembly and the cartridge (paragraph [0217] and [0225]; Examiner notes an axial load is applied to the at least one driving assembly to displace the first connector portion relative to the second connector portion).
In regard to claim 8,
Bayer discloses the delivery device of claim 1, wherein the connector assembly is configured to prevent pressurization of the medicament when a gap between the driving assembly and the cartridge 
In regard to claim 9,
Bayer discloses the delivery device of claim 1, wherein the housing (figure 1, item 12 and 30) houses the cartridge and driving assembly (see figure 1).
	In regard to claim 10,
Bayer discloses a connector assembly (figure 1, item 70 and 80) for connecting a stopper (figure 1, item 16) to a driving assembly (figure 1, item 60 and 90) in a delivery device (figure 1, item 10), comprising: 
a first connector portion (figure 1, item 70) for connecting to the driving assembly (paragraph [0225] and [0206]); and 
a second connector portion (figure 1, item 80) for connecting to the stopper (see figure 2 wherein the drive wheel 80 is connected to the stopper via the piston rod 90), the second connector portion (figure 1, item 80) continuously engaged to the first connector portion (Item 80 is threaded to piston 90 as disclosed in paragraph [0172], the piston 90 is splined to the housing 30 as disclosed in paragraph [0213], item 120 is connected to housing 30 as disclosed in paragraph [0180], item 60 is engaged with item 120 as disclosed in paragraph [0181] and item 60 is engaged with item 70 as disclosed in paragraph [0206]. Therefore item 70 is continuously engaged to item 80 through the components of the device. Additionally paragraph [0230] supports that the distal clutch member 70 engages with the drive wheel 80 before the main clutch member 60 disengages from the insert 120 or 
	In regard to claim 11,
Bayer discloses the connector assembly of claim 10, wherein the first connector portion and second connector portion are axially slideable relative to one another (paragraph [0215]: wherein clutch member 70 is displaceable in the distal direction relative to the wheel 80).
	In regard to claim 12,
[AltContent: textbox (At least one locking groove)][AltContent: arrow]
    PNG
    media_image2.png
    354
    502
    media_image2.png
    Greyscale

Bayer discloses the connector assembly of claim 11, wherein one of the first connector portion and second connector portion has at least one locking groove (see figure 22 above) formed therein  (see figure 22 above: wherein first connector portion 70 has at least one locking groove) and the other one of the first connector portion and second connector portion has at least one locking protrusion (figure 22 and 23, item 81) disposed in the at least one locking groove (see position in figure 23) to rotationally lock the first connector portion and second connector (paragraph [0215]; see figure 23).
	In regard to claim 13,
[AltContent: textbox (At least one sliding slot)][AltContent: arrow]
    PNG
    media_image3.png
    359
    470
    media_image3.png
    Greyscale

Bayer discloses the connector assembly of claim 11, wherein one of the first connector portion and second connector portion has at least one sliding slot (see figure 22 above) formed therein (see figure 22 above: wherein at least one sliding slot is formed in wheel 80) and the other one of the first connector portion and second connector portion has at least one sliding protrusion (figure 22 and 23, item 72) slideably held within the at least one sliding slot (see position of protrusion 72 in figure 23: wherein protrusion 72 is held within the slot of wheel 80 as shown in figure 23 and can slide from/to the position shown in figure 22).
	In regard to claim 14,
Bayer discloses the connector assembly of claim 13, wherein the at least one sliding protrusion includes a chamfer (see figure 23, item 74).
	In regard to claim 15,
Bayer discloses the connector assembly of claim 10, wherein the first connector portion and second connector portion are telescopically connected to one another (see positions in figure 22 to figure 23: wherein the first connector portion and second connector portion are telescopically .
Response to Arguments
Applicant’s arguments, see page 9-10, filed 10/20/2021, with respect to the rejection under 35 U.S.C. 102 in view of Teucher (U.S. PG publication 20130006192) have been fully considered and are persuasive.  The rejection of claims 10-13 and 15 over Teucher has been withdrawn. 
Applicant's arguments filed 10/20/2021 in regard to the rejection under 35 U.S.C. 102 in view of Bayer (U.S. PG publication 20160030678) have been fully considered but they are not persuasive. Applicant argues on page 6-9 that the distal clutch member 70 and drive wheel 80 are not continuously engaged. Applicant argues Bayer requires a distal direction displacement of the distal clutch member 70 in order to engage with the drive wheel 80. Examiner notes a distal direction displacement of the distal clutch member 70 is required in order to directly engage the drive wheel 80. The claims do not require a continuous direct engagement between the first connector portion and the second connector portion. As explained above item 80 is threaded to piston 90 as disclosed in paragraph [0172], the piston 90 is splined to the housing 30 as disclosed in paragraph [0213], item 120 is connected to housing 30 as disclosed in paragraph [0180], item 60 is engaged with item 120 as disclosed in paragraph [0181] and item 60 is engaged with item 70 as disclosed in paragraph [0206]. Therefore item 70 is continuously engaged to item 80 through the components of the device. Additionally paragraph [0230] supports that the distal clutch member 70 engages with the drive wheel 80 before the main clutch member 60 disengages from the insert 120 or housing 30 therefore supporting that item 70 is continuously engaged . 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/Examiner, Art Unit 3783     
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783